Opinion by
Mr. Justice Mestrezat,
The reasons assigned in the application for a change of venue in this case are the same as those in Willoughby et al. v. Buffalo, Rochester & Pittsburg Railroad Company, in which an opinion has this day been filed. The same learned judge heard both applications and refused them for the same reasons. We are, therefore, compelled to reverse the order of the court below, and remand the case for a rehearing of the application in accordance with the views expressed in the opinion filed in the Willoughby case.
Order reversed with a procedendo.